The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 4/9/2021.
Claims 1-16 are pending.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 is being considered by the examiner.
Claim Interpretation
The limitations of claim 1 recite (with underlines for emphasis):
A method for transmitting point cloud data, the method comprising: 
encoding the point cloud data; 
encapsulating a bitstream including the point cloud data into a file; and
transmitting the point cloud data; 
wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Claim 1 is therefore directed to a method comprising a series of steps for transmitting point cloud data. However, the underlined portions are non-functional descriptive material because they are not a series of steps that should be completed by the method and do not create a functional interrelationship in a method for transmitting point cloud data where the method comprises the step of transmitting point cloud data as an independent step (i.e., not tied in any way to the encoding or encapsulating steps). As such, the portions of claim 1 underlined, above, have not been given patentable weight. 
Similarly, all limitations recited in claims 2-5 are nonfunctional descriptive material and have not been given any patentable weight.
The limitations of claim 6 recite (with underlines for emphasis):
An apparatus for transmitting point cloud data, the apparatus comprising: 
an encoder configured to encode the point cloud data; 
an encapsulator configured to encapsulate a bitstream including the point cloud data into a file; and 
a transmitter configured to transmit the point cloud data; 
wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Claim 6 is therefore directed to an apparatus comprising a plurality of modules for transmitting point cloud data. However, the underlined portions are non-functional descriptive material because they are not modules that should be incorporated into the apparatus and do not create a functional interrelationship in an apparatus for transmitting point cloud data because the module that ultimately achieves the goal of transmitting the point cloud data (i.e. the transmitter) does not need or use any of the recited descriptive material to perform such function. As such, the portions of claim 6 underlined, above, have not been given patentable weight.
For clarity of the record, all limitations, including the non-functional descriptive material limitations, been mapped to the provided prior art reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim  1, the limitations recite (with underlines for emphasis):
A method for transmitting point cloud data, the method comprising: 
encoding the point cloud data; 
encapsulating a bitstream including the point cloud data into a file; and
transmitting the point cloud data; 
wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Note that the preamble recites that the method is for transmitting point cloud data, and the last step in the method is transmitting the point cloud data (i.e., not the claimed file, or the encoded point cloud data, but the point cloud data itself). Therefore, it’s unclear what role the encoding and the encapsulating play in the method claim that is for transmitting point cloud data and includes a step of transmitting the point cloud data independently of all other steps which may or may not be necessary for transmitting the point cloud data as claimed. Note also, as a general observation, that the encapsulated data is not required to be the encoded point cloud data.
Since the method is for transmitting the point cloud data, but the claim recites an independent step of transmitting the point cloud data, then it’s unclear what the method actually requires and if any of the recited steps (i.e. encoding, encapsulating) should be applied iteratively to the step of transmitting the point cloud data recited in the claims.
For examination purposes, the limitation “transmitting the point cloud data” has been interpreted as either transmitting the file that includes the point cloud data, or transmitting the encoded point cloud data.
Regarding claims 2-5, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-5 are rejected for the same reasons as set forth in claim 1, above.
Claim 5 further recites "information including one or more atlas tile identifiers". However, claim 1 recites "one or more atlas tile identifiers". Therefore, there is improper antecedent basis for the "one or more atlas tile identifiers" of claim 5. For examination purposes, the "one or more atlas tile identifiers" of claim 5 have been interpreted as, or a subset of, the "one or more atlas tile identifiers" of claim 1.
Regarding claim 6, the limitations recite features similar in scope to those of claim 1 and therefore, claim 6 is rejected for the same reasons as set forth in claim 1, above.
Regarding claim  11, the limitations recite "information including one or more atlas tile identifiers". However, claim 7 recites "one or more atlas tile identifiers". Therefore, there is improper antecedent basis for the "one or more atlas tile identifiers" of claim 11. For examination purposes, the "one or more atlas tile identifiers" of claim 11 have been interpreted as, or a subset of, the "one or more atlas tile identifiers" of claim 7.
Regarding claim  16, the limitations recite "information including one or more atlas tile identifiers". However, claim 12 recites "one or more atlas tile identifiers". Therefore, there is improper antecedent basis for the "one or more atlas tile identifiers" of claim 16. For examination purposes, the "one or more atlas tile identifiers" of claim 16 have been interpreted as, or a subset of, the "one or more atlas tile identifiers" of claim 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-16, are directed towards statutory subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
A method for transmitting point cloud data, the method comprising: 
encoding the point cloud data; 
encapsulating a bitstream including the point cloud data into a file; and
transmitting the point cloud data; 
wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Concepts relating to organizing and manipulating data encoded for machine-readability, including encoding data for transmission, is directed to an abstract concept (see RecogniCorp). 
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. 
Upon review of claim 1, the examiner concludes that claim 1 does not include any additional elements that integrate the recited judicial exception into a practical application.
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, encoding and encapsulating data are conventional steps in the transmission of data. Concepts relating to organizing and manipulating data encoded for machine-readability, including encoding data for transmission, is directed to an abstract concept (see RecogniCorp).
Regarding claims 2-5, the limitations of claims 2-5 simply define what particular data elements from claim 1 are. However, none of them provide any additional elements that integrate the recited judicial exception into a practical application. The claims further lack specific limitations that are not well-understood, routine, or conventional in the field as they simply define what the particular data elements are. A general purpose computer, for example, would still perform the steps of claim 1 in the recited manner regardless of what the particular data elements are.
For this reason, claims 2-5 are also rejected as being directed to an abstract idea.
Regarding claim  6, the limitations recite:
An apparatus for transmitting point cloud data, the apparatus comprising: 
an encoder configured to encode the point cloud data; 
an encapsulator configured to encapsulate a bitstream including the point cloud data into a file; and 
a transmitter configured to transmit the point cloud data; 
wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Concepts relating to organizing and manipulating data encoded for machine-readability, including encoding data for transmission, is directed to an abstract concept (see RecogniCorp). 
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. 
The additional elements recited in claim 6 include an encoder, an encapsulator, and a transmitter to perform the recited functions. However, these additional elements are modules typically found on general purpose computer systems which are capable of transmitting data. Simply performing the abstract idea on a general purpose computer system is not sufficient to integrate the judicial exception into a practical application.
Therefore, claim 6 is rejected as being directed towards an abstract idea.
Regarding claim  7, the limitations recite:
A method for receiving point cloud data, the method comprising: 
receiving a file including a bitstream including point cloud data; 
decapsulating the file; and
decoding the point cloud data, 
wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Organizing, displaying, and manipulating data encoded for human- and machine-readability, including decoding data, is directed to an abstract concept (see RecogniCorp).  
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. 
Upon review of claim 7, the examiner concludes that claim 7 does not include any additional elements that integrate the recited judicial exception into a practical application.
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, decoding and decapsulating data are conventional steps in the transmission/reception of data. Concepts relating to organizing and manipulating data encoded for machine-readability, including decoding transmitted data, is directed to an abstract concept (see RecogniCorp).
Regarding claims 8-11, the limitations of claims 8-11 simply define what particular data elements from claim 7 are. However, none of them provide any additional elements that integrate the recited judicial exception into a practical application. The claims further lack specific limitations that are not well-understood, routine, or conventional in the field as they simply define what the particular data elements are. A general purpose computer, for example, would still perform the steps of claim 1 in the recited manner regardless of what the particular data elements are.
For this reason, claims 8-11 are also rejected as being directed to an abstract idea.
Regarding claim 12, the limitations recite:
An apparatus for receiving point cloud data, the apparatus comprising: 
a memory; and 
a processor connected to the memory, wherein the processor is configured to: 
receive a file including a bitstream including point cloud data; 
decapsulate the file; and 
decode the point cloud data, wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Organizing, displaying, and manipulating data encoded for human- and machine-readability, including decoding data, is directed to an abstract concept (see RecogniCorp).  
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. 
The additional elements recited in claim 12 include a memory and a processor connected to the memory to perform the recited functions. However, these additional elements are modules typically found on general purpose computer systems which are capable of transmitting data. Simply performing the abstract idea on a general purpose computer system is not sufficient to integrate the judicial exception into a practical application.
Therefore, claim 12 is rejected as being directed towards an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Sinharoy et al. (US 11216984 B2, hereinafter Sinharoy).
Regarding claim 1, Sinharoy discloses a method for transmitting point cloud data (abstract, "An encoding device and methods for point cloud encoding are disclosed. The method for encoding includes generating, using a processor of an encoder, a first frame and a second frame that include patches representing a cluster of points of three-dimensional (3D) point cloud; identifying a patch to segment in the patches of the first frame and the second frame; determining, in response to identifying the patch, a path representing a boundary between segmented regions within the patch; segmenting the patch along the path into two patches for the first frame and the second frame; encoding the first frame and the second frame to generate a compressed bitstream; and transmitting, using a communication interface operably coupled to the processor, the compressed bitstream"), the method comprising: 
encoding the point cloud data (col. 2, lines 1-14, "an encoding device for point cloud encoding is provided. The encoding device includes a processor configured to generate, using a processor of an encoder, a first frame and a second frame that include patches representing a cluster of points of three-dimensional (3D) point cloud; identify a patch to segment in the patches of the first frame and the second frame; determine, in response to identify the patch, a path representing a boundary between segmented regions within the patch; segmenting the patch along the path into two patches for the first frame and the second frame; and encode the two patches in the first frame and the second frame"); 
encapsulating a bitstream including the point cloud data into a file (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames - see, alternatively, col. 16, lines 44-54); and
transmitting the point cloud data (col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"); 
wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Regarding claim 2, Sinharoy discloses the method of claim 1, wherein the one or more atlas identifiers for the atlas data is carried in a sample entry of the track (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud and (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Regarding claim 3, Sinharoy discloses the method of claim 1, wherein the one or more atlas tile identifiers represents that the atlas data includes one or more atlas tiles for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud and (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Regarding claim 4, Sinharoy discloses the method of claim 1, wherein the file further includes component track information for the atlas data based on the atlas identifier (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ; col. 14, lines 23-29, "The frame 410, depicts multiple patches (such as a patch 412) representing the depth values of the 3D point cloud 400. The frame 420, depicts multiple patches (such as a patch 422) representing the color of the 3D point cloud 400. Each pixel of color in the frame 420 corresponds to a particular geometry pixel in the frame 410. For example, a mapping is generated between each pixel in the frame 410 and the frame 420. The location of the patches within the 2D frames 410 and 420 can be similar for a single position of the 3D point cloud. For example, as the 3D point cloud 400 changes, new frames can be generated with different patches based on the new position the 3D point cloud"; col. 14, lines 25-27, "patches (such as a patch 422) representing the color of the 3D point cloud 400" (i.e. based on the identifiers such as color); col. 15, lines 52-53, "The encoder 510 transmits frames representing the point cloud as an encoded bitstream").
Regarding claim 5, Sinharoy discloses the method of claim 1, wherein the file further includes spatial region information including one or more atlas tile identifiers for a spatial region of the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Regarding claim 6, Sinharoy discloses an apparatus for transmitting point cloud data (abstract, "An encoding device and methods for point cloud encoding are disclosed. The method for encoding includes generating, using a processor of an encoder, a first frame and a second frame that include patches representing a cluster of points of three-dimensional (3D) point cloud; identifying a patch to segment in the patches of the first frame and the second frame; determining, in response to identifying the patch, a path representing a boundary between segmented regions within the patch; segmenting the patch along the path into two patches for the first frame and the second frame; encoding the first frame and the second frame to generate a compressed bitstream; and transmitting, using a communication interface operably coupled to the processor, the compressed bitstream"), the apparatus comprising: 
an encoder configured to encode the point cloud data (col. 2, lines 1-14, "an encoding device for point cloud encoding is provided. The encoding device includes a processor configured to generate, using a processor of an encoder, a first frame and a second frame that include patches representing a cluster of points of three-dimensional (3D) point cloud; identify a patch to segment in the patches of the first frame and the second frame; determine, in response to identify the patch, a path representing a boundary between segmented regions within the patch; segmenting the patch along the path into two patches for the first frame and the second frame; and encode the two patches in the first frame and the second frame"); 
an encapsulator configured to encapsulate a bitstream including the point cloud data into a file (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames); and 
a transmitter configured to transmit the point cloud data (col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"); 
wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)),
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Regarding claim 7, Sinharoy discloses a method for receiving point cloud data (col. 18, lines 31-36, "FIG. 5C illustrates the decoder 550 that includes a demultiplexer 552, one or more decoding engines 562, and a reconstruction engine 564. The decoder 550 receives a bitstream 530, such as the bitstream that was generated by the encoder 510"), the method comprising: 
receiving a file including a bitstream including point cloud data (col. 18, lines 31-36, "The decoder 550 receives a bitstream 530, such as the bitstream that was generated by the encoder 510");
decapsulating the file (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission/reception is enabled by encapsulating/decapsulating the bitstream (i.e. decapsulating network packets or frames is a necessary step in an IP network)); and 
decoding the point cloud data (col. 18, lines 31-36, "FIG. 5C illustrates the decoder 550 that includes a demultiplexer 552, one or more decoding engines 562, and a reconstruction engine 564. The decoder 550 receives a bitstream 530, such as the bitstream that was generated by the encoder 510"), 
wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)),
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Regarding claim 8, Sinharoy discloses the method of claim 7, wherein the one or more atlas identifiers for the atlas data is carried in a sample entry of the track (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud and (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Regarding claim 9, Sinharoy discloses the method of claim 7, wherein the one or more atlas tile identifiers represents that the atlas data includes one or more atlas tiles for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud and (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Regarding claim 10, Sinharoy discloses the method of claim 7, wherein the file further includes component track information for the atlas data based on the atlas identifier (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ; col. 14, lines 23-29, "The frame 410, depicts multiple patches (such as a patch 412) representing the depth values of the 3D point cloud 400. The frame 420, depicts multiple patches (such as a patch 422) representing the color of the 3D point cloud 400. Each pixel of color in the frame 420 corresponds to a particular geometry pixel in the frame 410. For example, a mapping is generated between each pixel in the frame 410 and the frame 420. The location of the patches within the 2D frames 410 and 420 can be similar for a single position of the 3D point cloud. For example, as the 3D point cloud 400 changes, new frames can be generated with different patches based on the new position the 3D point cloud"; col. 14, lines 25-27, "patches (such as a patch 422) representing the color of the 3D point cloud 400" (i.e. based on the identifiers such as color); col. 15, lines 52-53, "The encoder 510 transmits frames representing the point cloud as an encoded bitstream").
Regarding claim 11, Sinharoy discloses the method of claim 7, wherein the file further includes spatial region information including one or more atlas tile identifiers for a spatial region of the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Regarding claim 12, Sinharoy discloses an apparatus for receiving point cloud data (col. 18, lines 31-36, "FIG. 5C illustrates the decoder 550 that includes a demultiplexer 552, one or more decoding engines 562, and a reconstruction engine 564. The decoder 550 receives a bitstream 530, such as the bitstream that was generated by the encoder 510" - see also col. 9, lines 42-62), the apparatus comprising: 
a memory (col. 9, lines 61-62, "memory"); and 
a processor connected to the memory (col. 9, lines 61-62, "processor 210 executes instructions that can be stored in a memory 230" for executing the invention (see col. 9, lines 42-51)), wherein the processor is configured to: 
receive a file including a bitstream including point cloud data (col. 18, lines 31-36, "The decoder 550 receives a bitstream 530, such as the bitstream that was generated by the encoder 510"); 
decapsulate the file (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission/reception is enabled by encapsulating/decapsulating the bitstream (i.e. decapsulating network packets or frames is a necessary step in an IP network)); and 
decode the point cloud data (col. 18, lines 31-36, "FIG. 5C illustrates the decoder 550 that includes a demultiplexer 552, one or more decoding engines 562, and a reconstruction engine 564. The decoder 550 receives a bitstream 530, such as the bitstream that was generated by the encoder 510"), 
wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)),
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Regarding claim 13, Sinharoy discloses the apparatus of claim 12, wherein the one or more atlas identifiers for the atlas data is carried in a sample entry of the track (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud and (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Regarding claim 14, Sinharoy discloses the apparatus of claim 12, wherein the one or more atlas tile identifiers represents that the atlas data includes one or more atlas tiles for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud and (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Regarding claim 15, Sinharoy discloses the apparatus of claim 12, wherein the file further includes component track information for the atlas data based on the atlas identifier (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ; col. 14, lines 23-29, "The frame 410, depicts multiple patches (such as a patch 412) representing the depth values of the 3D point cloud 400. The frame 420, depicts multiple patches (such as a patch 422) representing the color of the 3D point cloud 400. Each pixel of color in the frame 420 corresponds to a particular geometry pixel in the frame 410. For example, a mapping is generated between each pixel in the frame 410 and the frame 420. The location of the patches within the 2D frames 410 and 420 can be similar for a single position of the 3D point cloud. For example, as the 3D point cloud 400 changes, new frames can be generated with different patches based on the new position the 3D point cloud"; col. 14, lines 25-27, "patches (such as a patch 422) representing the color of the 3D point cloud 400" (i.e. based on the identifiers such as color); col. 15, lines 52-53, "The encoder 510 transmits frames representing the point cloud as an encoded bitstream").
Regarding claim 16, Sinharoy discloses the apparatus of claim 12, wherein the file further includes spatial region information including one or more atlas tile identifiers for a spatial region of the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of U.S. Patent No. 11380019 B2 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

US Patent No. 11380019 B2 does not disclose that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses that the track is for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 11380019 B2 in view of Sinharoy so that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 16, and 11, respectively, of U.S. Patent No. 11380019 B2.
Claims 1, 6-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7 of U.S. Patent No. 11151742 B1 in view of Sinharoy (US 11216984 B2). For example:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

US Patent No. 11151742 B1 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 11151742 B1 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 3, 5, and 7, respectively, of U.S. Patent No. 11151742 B1.
Claims 1, 6-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of U.S. Patent No. 11315270 B2 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	US Patent No. 11315270 B2 does not disclose that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses that the track is for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 11315270 B2 in view of Sinharoy so that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 4, 7 and 10, respectively, of U.S. Patent No. 11315270 B2.
Claims 1, 6-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 13 of US Patent No. 11394979 B2 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

US Patent No. 11394979 B2 does not disclose that the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data.
Sinharoy discloses that track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 11394979 B2 in view of Sinharoy so that the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 5, 9, and 13  respectively, of U.S. Patent No. 11394979 B2.
Claims 1, 6-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, and 16 of US Patent No. 11341687 B1 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

US Patent No. 11341687 B1 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 11341687 B1 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 7, 13, and 16  respectively, of US Patent No. 11341687 B1.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 17627409 in view of Sinharoy (US 11216984 B2). For example 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

US Patent Application No. 17627409 does not disclose encapsulating a bitstream including the point cloud data into a file; and wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses encapsulating a bitstream including the point cloud data into a file (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames - see, alternatively, col. 16, lines 44-54); and
wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17627409 in view of Sinharoy for encapsulating a bitstream including the point cloud data into a file; and wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 17627409.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 17228208 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

US Patent Application No. 17627409 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses a file including a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17627409 in view of Sinharoy for encapsulating a bitstream including the point cloud data into a file; and wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 17228208.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 17353438 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

US Patent Application No. 17353438 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses a file including a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17353438 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 17353438.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 17225559 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

US Patent Application No. 17225559 does not disclose encapsulating a bitstream including the point cloud data into a file; and wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses encapsulating a bitstream including the point cloud data into a file (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames - see, alternatively, col. 16, lines 44-54); and
wherein the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17225559 in view of Sinharoy for encapsulating a bitstream including the point cloud data into a file; and wherein the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 17353438. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 13 of copending Application No. 17229341 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

US Patent Application No. 17229341 does not disclose that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses that the track is for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17229341 in view of Sinharoy so that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 5, 8, and 13, respectively, of U.S. Patent Application No. 17229341.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 13 of copending Application No. 17226748 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

US Patent Application No. 17226748 does not disclose that the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data.
Sinharoy discloses that the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17226748 in view of Sinharoy so that the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 8, and 13, respectively, of U.S. Patent Application No. 17226748.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 16919280 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

US Patent Application No. 16919280 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses a file including a track for atlas data of the point cloud data (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames - see, alternatively, col. 16, lines 44-54), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 16919280 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 16919280.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 17435994 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

US Patent Application No. 17435994 does not disclose that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses that the track is for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like"), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17435994 in view of Sinharoy so that the track is for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 17435994.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 25, 29, and 33 of copending Application No. 17435320 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

US Patent Application No. 17435320 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17435320 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 25, 29, and 33, respectively, of U.S. Patent Application No. 17435320.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of copending Application No. 17353544 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

US Patent Application No. 17353544 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses a file including a track for atlas data of the point cloud data (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames - see, alternatively, col. 16, lines 44-54), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17353544 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6, 11, and 16, respectively, of U.S. Patent Application No. 17353544.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 13 of copending Application No. 17355750 in view of Sinharoy (US 11216984 B2). For example: 

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

US Patent Application No. 17355750 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17355750 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 5, 9, and 13, respectively, of U.S. Patent Application No. 17355750.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of copending Application No. 17182933 in view of Sinharoy (US 11216984 B2). For example: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

US Patent Application No. 17182933 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses a file including a track for atlas data of the point cloud data (col. 2, lines 1-14, "and encode the two patches in the first frame and the second frame to generate a compressed bitstream"; col. 13, lines 36-40, "The electronic device 300 can encode the media content to generate a bitstream, such that the bitstream can be transmitted directly to another electronic device or indirectly such as through the network 102 of FIG. 1"; col. 8, lines 12-15, "the network 102 can communicate IP packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other information between network addresses" - suggesting the transmission is enabled by encapsulating the bitstream into packets or frames - see, alternatively, col. 16, lines 44-54), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17182933 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 6 and 11  respectively, of U.S. Patent Application No. 17182933.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of copending Application No. 17124067 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

US Patent Application No. 17124067 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17124067 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 1 and 6 of U.S. Patent Application No. 17124067.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 17144860 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

US Patent Application No. 17144860 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 17144860 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 1, 7, and 13 of U.S. Patent Application No. 17144860.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6-7, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of copending Application No. 16912935 in view of Sinharoy (US 11216984 B2). For example:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

US Patent Application No. 16912935 does not disclose that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
Sinharoy discloses the file includes a track for atlas data of the point cloud data (col. 17, lines 55-67, the set of frames is created with a logical order (track); col. 14, lines 4-10, "FIGS. 4A, 4B, and 4C illustrate an example 3D point cloud and 2D frames that represent the 3D point cloud in accordance with an embodiment of this disclosure. In particular, FIG. 4A illustrates a 3D point cloud 400, and FIGS. 4B and 4C each illustrate a 2D frame that includes patches. The FIG. 4B illustrates a 2D frame 410 that represents the geometric position of points of the 3D point cloud 400" (i.e. an atlas because element 410 of fig. 4B is a rectangular frame including multiple boxes that correspond to boxes of 3D object 400 in Fig. 4A)), 
wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as [...] (ii) one or more textures that provide information about each point such as color, reflectiveness, material, and the like" ), 
wherein the file further includes one or more atlas tile identifiers related to the atlas data (col. 14, lines 16-21, "The 3D point cloud 400 is a set of data points in 3D space. Each point of the 3D point cloud 400 includes multiple attributes such as (i) geometric position that provides the structure of the 3D point cloud" ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 16912935 in view of Sinharoy so that the file includes a track for atlas data of the point cloud data, wherein the track includes one or more atlas identifiers for indicating one or more atlas data for the point cloud data, wherein the file further includes one or more atlas tile identifiers related to the atlas data.
One of ordinary skill in the art would have been motivated because it would improve "video-based point cloud compression performance" (Sinharoy, col. 1, lines 21-22).
Claims 6-7 and 12 are similarly rejected in view of claims 4, 7, and 10 of U.S. Patent Application No. 16912935.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446